Spencer, J.
delivered the opinion of the court. The is, whether the plea is good as a perpetual bar, or is temporary disability to contract, and should have been pleaded in abatement.
It seems to me, that the plea is well pleaded. The statute provides, that no person shall sue or maintain any action on any bond, &c. against any of the Indians, called the Slockbridge Indians, or of the Seneca tribe, or nation, nor against any Indian *182residing in Br<=.lhertown, or on any lands reserved to the Oneida, Onondaga, or Capuga Indians. The object and policy of this statutory inhibition to sue these Indians on contracts made with them, has already been expounded by this court (7 Johns, Rep. 290. and 9 Johns. Rep. 362.) We considered the statute as a guard against the imposition and frauds to which that unfortunate race of men are exposed, from their ignorance and mental debasement. The statute was not intended as a temporary protection from suits, limited to the residence of these Indians on their reservations; for the Stockbridge and Seneca tribes are protected from suits on contracts, without reference to their locality; and why should not the other tribes receive the same protection ? A fair, liberal, and just interpretation of the statute affords them the same shield,
Judgment for the defendant.